Citation Nr: 0831583	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, with sleep disorder and erectile dysfunction.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD), with sleep disorder and erectile 
dysfunction.  He contends that his current PTSD is due to his 
inservice exposure to severely wounded, burned, and 
disfigured soldiers while performing his inservice duty as an 
x-ray specialist.  In his PTSD questionnaire, filed in 
October 2004, he reported inservice exposure to soldiers with 
severe burns and amputations, and witnessing soldiers dying 
while serving at Fort Sam Houston.  Additionally, the veteran 
reported that he was also exposed to soldiers with phosphorus 
burns and to soldiers with injuries related to a biological 
spill while stationed at the Pine Bluff Arsenal.  The veteran 
further reported that he was exposed to soldiers with 
traumatic injuries when he was stationed in Korea.

Historically, the veteran served on active duty in the Army 
from October 1966 to April 1969.  His service personnel 
records noted that beginning in January 1967 he trained for 
13 weeks as an x-ray specialist at Fort Sam Houston, Texas.  
He then underwent 6 additional weeks of on-the-job training 
at Beach Pavilion, also at Fort Sam Houston.  Thereafter, in 
June 1967, he was transferred to the U.S. Army Dispensary at 
the Pine Bluff Arsenal, Arkansas, where he served as the Head 
X-Ray Technician until he was transferred to Korea in March 
1968.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

Initially, the Board notes that the veteran's claimed generic 
stressor of having been exposed to injured soldiers in the 
performance of his inservice duties as an x-ray technician 
has been verified by the record.  However, the Board 
concludes that additional development is needed to confirm 
the specifics relating to those stressors.  In making this 
determination, the Board notes that the sufficiency of the 
inservice stressor is at issue in this case.

In developing the veteran's claim, the Joint Services Records 
Research Center (JSRRC) Coordinator, in a July 2008 
memorandum, found that the veteran had not submitted 
sufficient information to warrant an attempt to verify the 
veteran's claimed inservice stressors.  

In a letter dated in April 2006, the RO sought further 
details from the veteran about his alleged stressors but no 
response was received.  Previously, the veteran indicated 
that he was capable of providing the RO with the requested 
details.  During a May 2004 treatment session, the veteran is 
noted by the psychiatrist as saying, "I can describe some 
faces, some men, in complete detail.  Give you the date, the 
time, what was going on."  Under these circumstances, the RO 
must provide the veteran with an additional opportunity to 
provide specific details regarding his alleged stressors.  
After this is accomplished, any stressors for which there are 
sufficient details to attempt verification should be sent to 
the JSRRC for the purpose of verifying the noted inservice 
stressors.  

Thereafter, the RO must schedule the veteran for a VA 
psychiatric examination to determine the sufficiency of any 
verified inservice stressor(s); and to determine whether he 
has PTSD due to any verified inservice stressor(s).  The 
diagnostic criteria, including those related to stressors, 
set forth in The American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
See 38 C.F.R. § 4.125.  The DSM-IV provides two requirements 
as to the sufficiency of a stressor: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror." DSM-IV at 427-28.  
The sufficiency of a stressor is a medical determination.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  Specifically, 
the VA examiner must comment on the sufficiency of the 
veteran's claimed inservice stressor relating to the 
treatment of injured soldiers, as well as any additional 
inservice stressors which may be verified as a result of the 
RO's actions herein.

While it is noted by the Board that three previous VA 
examinations were scheduled for the veteran concerning the 
claim herein, none of the associated notices informed the 
veteran of the potential prejudicial consequences of failing 
to report.  Moreover, none of the notices provided the 
veteran with an explanation of what constituted good cause to 
not report to the examinations.  As such, the Board finds 
that the RO must schedule the veteran for such an 
examination, and the veteran must report on the scheduled 
date and time absent good cause.  See 38 C.F.R. § 3.655 
(2007).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for PTSD during the 
course of this appeal (since June 
2006).  The RO must then obtain copies 
of the related medical records that are 
not already in the claims file.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain the identified 
records, the RO is unable to secure 
same, the RO must notify the veteran 
and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
RO with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

2.  The veteran must be requested to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details 
(names, approximate dates, places, unit 
assignments, etc.).  To date, the 
veteran has alleged that he was exposed 
to severely wounded, burned, and 
disfigured soldiers while performing 
his inservice duty as an x-ray 
specialist at various posts.  The 
letter must inform the veteran that his 
service personnel records indicate that 
he was assigned to Fort Sam Houston 
from January to June 1967, to the U.S. 
Army Dispensary at the Pine Bluff 
Arsenal from June 1967 to March 1968, 
and Korea from March 1968 until his 
separation from the service in April 
1969.  Finally, the letter must inform 
the veteran that he must estimate the 
date, within a three month period, in 
which any of the alleged stressors 
occurred.

3.  After completion of the above, the 
RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) and the veteran's inservice 
activities (including unit(s) of 
assignment) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
veteran's claimed stressor(s), must be 
sent to JSRRC, who must indicate 
whether there is documentary support 
showing any claimed stressor occurred.  
In any event, JSRRC must be asked to 
provide copies of any available 
documentation describing the hospitals, 
medical units, and medical training 
facilities to which the veteran was 
assigned.  JSRRC must be asked to 
identify the agency or department that 
could provide any information it cannot 
provide.  Follow-up inquiries must be 
conducted accordingly.  Associate all 
documents with the claims file.

4.  The RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor(s).  

5.  The RO must then arrange for the 
veteran to be afforded the appropriate VA 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, must be accomplished.  The RO 
must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  If a diagnosis of PTSD is made, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  If any 
other psychiatric diagnosis is made, the 
examiner must state whether any such 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Once the above action has been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




